t c memo united_states tax_court val lanes recreation center corporation petitioner v commissioner of internal revenue respondent docket no 24887-10r filed date james r monroe and michael a gilmer for petitioner nicholas d doukas and david conrad for respondent memorandum findings_of_fact and opinion paris judge in this declaratory_judgment proceeding under sec_7476 petitioner challenges respondent’s date final revocation 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax court’s rules_of_practice and procedure letter frl retroactively revoking respondent’s prior favorable determination_letter fdl finding that petitioner’s employee_stock_ownership_plan esop was qualified under sec_401 and that the esop’s related trust esot was exempt from taxation under sec_501 for the esot’s plan_year ending date and all subsequent plan years the court concludes that respondent abused his discretion in revoking the fdl findings_of_fact the parties were unable to agree as to the completeness and accuracy of the purported administrative record and the court held a hearing in this matter to determine the contents of the administrative record at the hearing the parties submitted additional documents that they agreed were part of the administrative record after the hearing the parties submitted this case pursuant to rule agreeing that the record also included witness testimony and additional exhibits presented at the hearing in an action for declaratory_judgment involving the revocation of a retirement_plan determination the court is not limited to the administrative record in making its decision rule a 143_tc_401 therefore the court incorporates the 2this opinion is limited to the esop’s qualification respondent has raised several income_tax issues but the court does not address matters here that are more appropriately addressed in a deficiency proceeding stipulated record herein by this reference and makes additional findings on the basis of the information presented during the hearing petitioner was incorporated in iowa on date for purposes of operating a bowling alley in west des moines iowa petitioner was an s_corporation for federal tax purposes from incorporation in to at least patrick essy served as petitioner’s president treasurer and sole director rosalie essy mr essy’s wife served as petitioner’s vice president and secretary petitioner had no other officers before date mr essy owned all big_number shares of petitioner beginning in or around petitioner retained stephen thielking and the accounting firm oden and thielking c p a s p c to provide accounting services mr thielking had been a licensed certified_public_accountant cpa in 3on brief respondent incorrectly asserts that petitioner withdrew exhibits 110-p through 120-p and 123-p through 127-p introduced during the hearing only exhibits 110-p through 114-p were withdrawn respondent used the remaining exhibits during the hearing despite objecting to their admissibility the court reserved ruling on exhibits 115-p through 120-p and 123-p through 127-p to allow the parties to brief their respective arguments to respondent’s objections to the admissibility of those exhibits the court now overrules respondent’s objections and rules that the exhibits are admitted as supplements to the administrative record the court reiterates that it may look beyond the administrative record in making its decision and may consider witness testimony made in reliance on the exhibits see supra p iowa since and had known mr and mrs essy since the mid to late 1990s mr thielking’s firm prepared petitioner’s form_1120s u s income_tax return for an s_corporation each year beginning in or around through at least in addition to providing services to petitioner mr thielking also prepared and filed the incorporation documents for essy management corp essy management essy management was incorporated in iowa on date and was an s_corporation for federal tax purposes from to at least date it was created to hold real_estate and investments as well as to provide management services mr essy was the president of essy management mr thielking’s firm prepared the corporate tax returns and corporate minutes for essy management between and on date upon mr thielking’s recommendation petitioner’s board_of directors adopted the esop and the esot with a plan_year ending march mr thielking prepared the plan and trust documents with the board’ sec_4mr thielking passed away in date after the hearing in this matter but before this opinion was filed 5beginning some time after mr thielking’s firm served as the registered agent for both petitioner and essy management because mr and mrs essy moved out of iowa expectation of submitting the documents to the internal_revenue_service irs for a favorable determination regarding the esop’s qualified status mr essy was the esop’s administrator mrs essy was the esot’s trustee additionally the board_of directors adopted a resolution reserving the right to amend the esop retroactively to its effective date date if necessary to receive a favorable determination from the irs after forming the esop and the esot mr essy transferred all big_number outstanding shares of petitioner’s stock to the esot in exchange for the esot’s assumption of a non-interest-bearing account payable of dollar_figure to mr essy dollar_figure share the esot also received shares of essy management’s stock in exchange for the esot’s assumption of a non-interest-bearing account payable of dollar_figure to essy management dollar_figure share petitioner retained mr thielking to prepare and submit a form_5300 application_for determination for employee_benefit_plan for a favorable determination from respondent regarding the esop’s qualification under sec_401 mr essy signed form_5300 and dated it date on may 6the payables were recorded on the esot’s books but remained unpaid the esot’s schedule i financial information -- small plan attached to its form_5500 annual return report of employee_benefit_plan listed dollar_figure in liabilities each year apparently in response to respondent’s review of petitioner’s application petitioner submitted an amended and restated esop plan document reflecting the intent to have the document executed upon receipt of the fdl the amended plan document included language to comply with sec_414 requiring qualified_plans to contain certain language with respect to participants with qualified_military_service on date petitioner submitted several additional amendments reflecting the intent to have them executed upon receipt of the fdl on date respondent issued the fdl to petitioner with respect to the esop conditioned upon petitioner’s timely adoption of the amendments attached to the may and date letters petitioner adopted the amendments and restated plan document shortly after receiving the fdl for each plan_year petitioner retained mr thielking to prepare and file form_5500 detailing the esot’s assets as well as petitioner’s contributions to the esot because the esot was the sole shareholder of both petitioner and essy management all net_income from both s_corporations flowed through to the 7rev proc 2001_2_cb_552 generally extended the deadline for amending plans pursuant to the sec_414 amendments until date 8see infra pp for further explanation regarding this finding esot in accordance with the s_corporation regime in effect at the time the esot’s net assets as of the end of the initial plan_year ending date consisted of petitioner’s stock essy management’s stock income from petitioner and essy management and employer contributions a portion of the big_number shares of petitioner’s stock and all shares of essy management’s stock were allocated to mr essy’s account some time during the initial plan yeardollar_figure the remaining shares of petitioner’s stock were allocated to the three other employees deemed to be eligible_plan participants during the initial 9the court bases its finding on the esot’s form_5500 for the plan_year ending date the esot’s schedule_k-1 shareholder’s share of income credits deductions etc for petitioner for the period from date to date the esot’s schedule_k-1 for essy management petitioner’s form_1120s for the short_period from date to date and essy management’s form_1120s for the period from date to date the record does not contain stock appraisals for the initial plan_year ending date the stock valuation as of that date is based on the participant account balances for the plan_year ending date which list both the current and accumulative amounts for the change in value of trust assets allocated to each participant’s account the court calculated the total value of petitioner’s stock and the total value of essy management’s stock as of date by subtracting the current amount from the accumulative amount for each plan participant 10respondent determined in his date form 886-a explanation of items that on the basis of the participant account statements for the plan_year ending date all shares of essy management’s stock and between and of the shares of petitioner’s stock were allocated to mr essy’s account some time during the initial plan_year ending date upon review of the record the court agrees plan yeardollar_figure mr essy’s wages were dollar_figure and dollar_figure in and respectively petitioner contributed dollar_figure to mr essy’s account for the plan_year ending date and dollar_figure for the plan_year ending date petitioner made no contributions during the plan years ending date and mr essy’s account balance as of the end of each year included his share of the esot’s income loss his share of the change in value of the esot’s assets employer contributions if any and his share of expenses if any allocations to mr essy’s account were dollar_figure dollar_figure and dollar_figure in the plan years ending in and respectively and a loss of dollar_figure in the plan_year ending in in addition to preparing form_5500 mr thielking performed and submitted appraisals valuing petitioner’s stock and essy management’s stock as of the end of the plan_year each appraisal included the following declaration the undersigned holds himself out to be an appraiser 11the frl did not challenge the allocations of income to the other plan participants’ accounts 12although the record does not contain signed copies of the appraisals mr thielking credibly testified that it was his practice to submit form_5500 and the original signed appraisal to the department of labor in accordance with yearly reporting requirements see employee_retirement_income_security_act_of_1974 pub_l_no sec_104 sec_88 stat pincite information that was conveyed to the irs examiner the undersigned is a certified_public_accountant who is familiar with the assets being appraised the undersigned is not a party to any transaction related to this appraisal the undersigned understands that a false or fraudulent overstatement of the value of the property being appraised may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability and consequently the appraiser may have appraisals disregarded pursuant to u s c c the fee charged for this appraisal is not based upon a percentage of the appraisal value of the property appraisals prepared by the appraiser are not being disregarded pursuant to u s c c on the date the appraisal_summary is signed on date respondent notified petitioner that the esop was selected for examination for the plan_year ending date petitioner retained mr thielking to represent it throughout the examination on date during examination of the esop respondent requested executed copies of the plan amendments attached to the may and date letters on march and again on date respondent sent petitioner a form 886-a identifying five issues constituting possible grounds for revocation of the esop’s qualified status including that petitioner made excess_contributions to the esot failed to use an independent_appraiser and failed to timely amend the esop for required language on date respondent sent petitioner another form a proposing to disqualify the esop because of excess_contributions and or failure to use an independent_appraiser but not failure to timely amend the esop for required language on date on petitioner’s behalf mr thielking submitted a protest to the proposed disqualification the protest listed mr thielking’s qualifications including his educational background in accounting his cpa licensure his membership in professional organizations his experience teaching courses on esops and appraisals of closely held corporations his experience performing appraisals and his firm’s advertisement to the public as an appraiser of businesses and estates the protest also included a copy of a des moines yellow pages listing in which mr thielking’s firm identified business estate appraisals among its available services on date following the examination respondent issued the frl to petitioner retroactively revoking the fdl and determining that the esop did not meet the requirements of sec_401 for the plan_year ending date and all subsequent plan years and that the esot was therefore not exempt under sec_501dollar_figure respondent identified the following three grounds as bases for the frl annual_additions in excess of the dollar limit in sec_415 were allocated to mr essy’s account during the plan years ending in and the esop failed to use an independent_appraiser as required by sec_401 to perform annual valuations of the employer_securities the esot held and or petitioner failed to timely amend the esop to include mandatory provisions set forth in sec_414 as required by sec_401dollar_figure petitioner timely filed a petition for declaratory_judgment opinion sec_7476 authorizes this court to render a declaratory_judgment subject_to the limitations listed in sec_7476 neither party disputes that 13the frl incorrectly stated the esop did not meet the requirements of sec_401 for plan years ending date however the determination regarding the esop’s qualification was for the plan_year ending date and all subsequent plan years 14forms 886-a sent to petitioner on march and date did not contain any facts law or analysis with respect to petitioner’s alleged failure to timely amend the esop with the required sec_414 language instead listing broadly as an issue should the plan be disqualified for failure to timely amend for required plan language form 886-a sent to petitioner on date did not list failure to timely amend as an issue it was not until the frl that respondent listed failure to timely amend the plan and specified the absence of the sec_414 language as a ground for revocation those limitations have been met and the court is satisfied it has jurisdiction over the petition see 81_tc_976 petitioner bears the burden of proving that respondent abused his discretion in determining that the esop was not qualified under sec_401 to do so petitioner must persuade the court that respondent’s determination was unreasonable arbitrary or capricious see 92_tc_641 petitioner has met its burden an esop is a retirement_plan designed to invest primarily in qualified_employer_securities placed in a related trust for the trust to receive favorable tax treatment under sec_501 the esop must be considered a qualified_plan by meeting the requirements set forth in sec_401 for a plan to be qualified both its terms and its operations must meet the statutory requirements buzzetta constr corp v commissioner t c pincite before esops were not eligible s_corporation shareholders effective date congress amended sec_1361 to allow esops and other tax-exempt organizations to be eligible s_corporation shareholders small_business job protection act of sbjpa pub_l_no sec a stat pincite6 also effective date congress amended sec_512 so that an esop’s pro_rata share of s_corporation earnings did not constitute unrelated_business_taxable_income see taxpayer_relief_act_of_1997 pub_l_no sec stat pincite- these provisions created a framework under which an esop could own all outstanding shares of an s_corporation deferring tax on the s corporation’s income at both the entity level and the shareholder level that structure remained unchanged for the next three years in congress amended sec_409 to prohibit allocations of s_corporation stock held by an esot to certain persons deemed to own at least of the number of shares of stock in the s_corporation see economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no sec stat pincite any such prohibited_allocation would result in an excise_tax to the esop and income_recognition to the persons deemed to own at least of the shares of stock in the s_corporation in amending sec_409 congress recognized that the income of an s_corporation allocable to an esop was not subject_to current taxation h_r conf rept no pincite 2001_3_cb_123 the change generally applied to plan years beginning after for an esop that existed before date egtrra sec d see also austin v commissioner tcmemo_2017_69 at addressing the framework for certain esot-owned s_corporations that existed between and petitioner and essy management were s_corporations and their esop and esot existed before date plan contributions sec_415 limits the annual_addition to a participant’s account to the lesser_of dollar_figure adjusted annually for inflation or of the participant’s compensationdollar_figure annual_addition includes employer contributions employee contributions and forfeitures sec_415 sec_401 provides that a_trust shall not constitute a qualified_trust under this section if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 in the frl respondent determined that the esop failed to meet the requirements of sec_401 for the plan years ending in and respondent determined that the amounts allocated to mr essy’s account during those plan years should be recharacterized as annual_additions under sec_1 b income_tax regs sec_1 b income_tax regs provides 15this was the limit during the esop’s first two plan years for plan years beginning after date the limit was the lesser_of dollar_figure or of the participant’s_compensation t he term annual_additions includes employer contributions which are made under the plan furthermore the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions in the frl respondent stated that the allocations should be recharacterized because the dividend amounts paid on employer stock held by the trust were treated as income instead of being treated as contributions and the effect of this financing was to transfer petitioner’s earnings and essy management’s earnings to the esot primarily for mr essy’s benefit petitioner has established that both it and essy management were s_corporations and had been since incorporation petitioner has shown that there were no distributions from it or essy management to the esot the court finds that contrary to respondent’s position in the frl neither petitioner nor essy management paid dividends on its stock because both were s_corporations from incorporation through at least additionally the court finds that the esot’s earnings were not the result of a financing_arrangement and did not constitute a transfer of funds rather income and losses properly flowed through from petitioner and essy management to the esot the sole shareholder of both corporationsdollar_figure without any facts or circumstances to justify the application of sec_1 b income_tax regs the court concludes that respondent acted arbitrarily by recharacterizing allocations to mr essy’s account as plan contributions in the plan years ending in and in the frl respondent also addressed the initial allocation of essy management stock to mr essy but did not make clear the relationship between the initial stock allocation and respondent’s determination of excess_contributions in his answering brief respondent clarifies that the initial transfer of stock to the esot without consideration constituted a plan contribution equal to the value of the stock under sec_1 b income_tax regsdollar_figure respondent argues that the large increase in mr essy’s account balance during the initial short plan_year from date to date demonstrates that the stock must have been worth more than the purported value of dollar_figure at the time of its 16the court reiterates that a unique framework existed for a short_period during which an esot-owned s_corporation could defer income_tax at both the entity and shareholder levels without triggering additional tax consequences to persons in a position similar to mr essy’s see supra pp the esop’s plan years ending in and fell within that period 17on brief respondent mentions that the initial transfer of stock was also a prohibited_transaction the court does not address any income_tax or excise_tax consequences for purposes of this declaratory_judgment proceeding contribution to the esot therefore respondent argues the initial contribution of stock exceeded the contribution limit during the initial short plan_year petitioner contends that the esot purchased the stock through an account payable from the esot to mr essy petitioner further argues that even if the stock transfer was without consideration the total stock was valued at dollar_figure dollar_figure share at the time of its contribution to the esot because the shares of essy management stock and a portion of petitioner’s stock were allocated to mr essy’s account his total stock allocation was worth no more than dollar_figure even when combined with the dollar_figure plan contribution made to mr essy’s account the total did not exceed the plan limitation for petitioner has demonstrated that mr essy’s account balance increased from date to date because of petitioner’s income earned during the initial plan_year essy management’s income earned during the initial plan_year and an increase in the value of petitioner’s stock allocated to mr essy’s accountdollar_figure therefore the increase in mr essy’s account balance does not show 18the court reviewed the esot’s form_5500 for the initial plan_year participant account balances for the plan_year ending date petitioner’s form_1120s for the short_period from date to date and essy management’s form_1120s for the period from date to continued that there was a misvaluation of stock at the time of its contribution to the esot or at the time of its allocation during the initial plan_year the court does not decide for purposes of this proceeding whether the initial stock transfer was without consideration and thus constituted a plan contribution under sec_1 b income_tax regs even if the transfer did constitute a contribution the total contribution did not exceed the contribution limit for the initial plan yeardollar_figure continued date on the basis of those documents the court finds that mr essy’s account balance as of date consisted of an employer_contribution to his account essy management’s income a portion of petitioner’s income and a portion of the increase in the value of petitioner’s stock the remainder of the increase in petitioner’s stock value and petitioner’s income was allocated to the other plan participants the total of the participant account balances as of the end of the initial plan_year matches the esot’s net assets as reported on its form_5500 for the initial plan_year 19under sec_415 the contribution limit for the initial plan_year was the lesser_of dollar_figure or of the participant’s_compensation for purposes of computing the sec_415 limitation compensation includes mr essy’s wages between date and date defined as the plan_year and limitation_year in the esop’s plan document mr essy received dollar_figure and dollar_figure in wages in the and calendar years respectively there is no information regarding the amount mr essy specifically earned during the month limitation_year from date to date but it is reasonable to assume that it was somewhere between dollar_figure and dollar_figure additionally neither party argues that mr essy’s compensation_for purposes of computing the sec_415 limitation was less than dollar_figure during the initial plan_year using dollar_figure as mr essy’s compensation the sec_415 limitation was dollar_figure respondent’s position is that the excess_contribution in the initial plan_year is a continuing failure in future years see 92_tc_1173 because the court does not find that the stock value exceeded the contribution limit the court finds respondent’s argument regarding the effect on subsequent plan years to fail in this case the court finds that respondent abused his discretion by retroactively revoking the fdl on the basis of excess_contributions to the esot independent_appraiser for an esop to be considered a qualified_plan sec_401 requires that an independent_appraiser perform all valuations of employer_securities that are not readily_tradable on an established_securities_market sec_401 defines independent_appraiser as any appraiser meeting requirements similar to the requirements of the regulations prescribed under sec_170 regarding qualified appraisers those regulations specify several requirements for a qualified_appraiser including that the individual provide a declaration on the appraisal_summary that the individual holds himself or herself out to the public as an appraiser or performs appraisals regularly and is qualified to make appraisals of the type of property being valued based on his or her background experience education and membership if any in professional organizations sec_1_170a-13 c income_tax regs the regulations exclude the following persons from being qualified appraisers with respect to the property being appraised the donor of the property a party to the transaction in which the donor acquired the property the donee of the property any person employed by the donor or the donee any person considered a related_party within the meaning of sec_267 with respect to anyone described above and an appraiser regularly used by the donor donee or an employee of the donor or donee who does not perform a majority of his or her appraisals made during the taxable_year for other persons sec_1_170a-13 income_tax regs in the frl respondent concluded that mr thielking was not an independent_appraiser because he performed numerous services for the esop and esot each year including preparation of the form_5500 participant account statements and other recordkeeping functions in addition to receiving a regular income from petitioner respondent also noted that mr thielking did not advertise his services as an appraiser of securities and did not sign the appraisals although the record does not contain signed copies of the appraisals mr thielking credibly testified that it was his practice to submit the original signed appraisals to the department of labor information that was conveyed to the irs examiner the court may look beyond the administrative record in this matter see supra p and finds that mr thielking did sign the appraisals in the frl respondent challenged mr thielking’s qualifications because he did not hold himself out to the public as an appraiser of securities respondent specifically referenced his listing in the des moines telephone directory which only advertised mr thielking as a cpa however the record also contains a des moines yellow pages listing in which mr thielking’s firm identified business estate appraisals as one of its available services additionally there is no requirement in the regulation for an advertisement to the public rather the regulation requires that the individual hold himself out to the public as an appraiser or perform appraisals regularly sec_1_170a-13 income_tax regs in the date protest to respondent’s proposed revocation of the fdl petitioner explained mr theilking’s background and education petitioner also specified that mr thielking taught courses on the appraisal of closely held corporations and performed literally thousands of appraisals of all sorts during the hearing petitioner introduced evidence that mr thielking annually performed approximately appraisals of esot-owned closely_held_business stock the court finds that mr thielking did have the appropriate background education and experience to value petitioner’s stock and essy management’s stock respondent determined in the frl that mr thielking could not be considered independent of either the esop sponsor or the administration of the esop because he performed various services for the esop throughout the year the regulations regarding qualified appraisers specifically exclude those who were donors or donees of the property or their employees parties to the transaction in which the donor acquired the property related parties within the meaning of sec_267 or an appraiser who is regularly used by any person listed above who does not perform a majority of his or her appraisals made during his or her taxable_year for other persons sec_1_170a-13 income_tax regs respondent appears to argue in favor of a broader reading of the regulations citing mr thielking’s services as a cpa and overall involvement with the esop as evidence as to his lack of independence respondent asks the court to find dispositive in this case this court’s conclusion in churchill ltd emp stock ownership plan tr v commissioner churchill tcmemo_2012_300 at that mr thielking was not an independent_appraiser because the court stated that on the basis of the administrative record it appears that thielking was not independent as he was the author and preparer of most of the trust records and returns in churchill at the court first found that the administrative record contained insufficient evidence as to mr thielking’s background education and experience in valuing the type of business at issue in the case even before stating that mr thielking was not independent the court in churchill therefore did not analyze sec_1_170a-13 income_tax regs excluding certain persons as qualified appraisers nor did it ultimately rely on its statement regarding mr thielking’s involvement in the plan and trust here the court reviews the additional exhibits and testimony petitioner introduced in this case and finds that mr thielking was qualified to value petitioner’s stock and essy management’s stock therefore the court must consider whether sec_1_170a-13 income_tax regs excludes persons beyond those specifically listed and finds that it does not sec_401 provides that the term independent_appraiser is similar to the requirements of the regulations for sec_170 which in turn define qualified_appraiser sec_1_170a-13 income_tax regs excludes certain persons from being appraisers because of their inherent lack of independence petitioner has established that mr thielking was not disqualified under any of the exclusions the court finds that petitioner has proven that the esop met the independent_appraiser requirements therefore the court finds that respondent abused his discretion for purposes of this declaratory_judgment proceeding by revoking the fdl on the basis of petitioner’s failure to use an independent_appraiser plan amendment the frl listed among the bases for revocation of the fdl petitioner’s failure to amend the esop in accordance with the language required under sec_414 in congress amended sec_414 to require qualified_plans to include language regarding special rules for employees with qualified_military_service sbjpa sec n stat pincite the requirements were effective for all plan years beginning after date id the record in this case contains an unsigned copy of a restated plan document that includes the requisite sec_414 language additional proposed amendments to the esop and correspondence between mr thielking and respondent during the fdl application process the fdl was conditioned upon petitioner’s adoption of the proposed plan document and amendments during the hearing mr thielking credibly testified that to the best of his knowledge the restated plan amendments were signed shortly after receipt of the fdl and that petitioner retained the originals mr essy credibly testified that every document mr thielking sent me i signed upon reviewing the amendments and restated plan document he reiterated that he would have signed them if mr thielking had sent them mr essy further explained that in either or weather damage caused the roof of petitioner’s facility to fail resulting in extensive water damage to the facility including to documents related to petitioner and essy managementdollar_figure the court may look beyond the administrative record to determine the facts in this matter see supra p given the existence of the previously approved restated plan document and amendments and the credible explanation as to the absence of executed copies in the record the court finds that petitioner has established that it adopted the amendments soon after date upon receiving the fdl the court finds significant the fact that respondent did not list failure to amend the plan with respect to the sec_414 language as a proposed ground for revocation in the date form 886-a suggesting that there 20additionally a witness for respondent testified that in date several department of labor and irs agents seized documents and computers from mr thielking’s home home_office and business office pursuant to a search warrant mr thielking credibly testified that he was uncertain whether the purported administrative record contained all documents related to petitioner essy management and the esop and esot because he was unable to access all of his records after the computers were returned was evidence provided during the examination process as to the adoption of the requisite language the absence of failure to timely amend as a ground for revocation in the date form 886-a also precluded petitioner from addressing the sec_414 language during the appeal stage before receiving the frl respondent asks the court to consider the hollen and churchill cases in which this court held that plans were not qualified because they did not contain the sec_414 language but there are significant differences between the fact patterns of those cases and this case in hollen v commissioner tcmemo_2011_2 tax ct memo lexis the plan adopted amendments before the expiration of the remedial period but the amendment was not effective for all required years in churchill at the plan adopted the required amendments but only for the plan years going forward because the amendments were not effective for all required years the plan did not qualify under sec_401 here because of the resolution allowing petitioner’s board_of directors to amend the esop retroactively to its effective date and the fact that the proposed amendments were previously approved during the fdl process the only issue for consideration is whether the amendments to the esop were adopted respondent does not question the sufficiency of the sec_414 language contained in the restated plan document but instead argues that the document was never adopted because the court finds the restated plan document and amendments were adopted shortly after petitioner received the fdl the court finds that respondent abused his discretion for purposes of this declaratory_judgment proceeding by determining that the plan had not been timely amended for required language under sec_414 the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
